Citation Nr: 0946780	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  03-26 544	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office 
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for fatigue, dizziness, 
sleeplessness, loss of appetite, and joint pain, to include 
as a qualifying chronic disability under 38 C.F.R. § 3.317.

2.  Entitlement to a disability rating greater than 20 
percent for chronic lower back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from July 1993 to May 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Newark, New Jersey.

This matter was previously before the Board in January 2006, 
at which time the issues were remanded for additional 
development.  The case is now returned to the Board for 
appellate consideration.

It is noted that, although having requested a hearing before 
a travel section of the Board, the appellant failed to appear 
for the hearing scheduled for May 24, 2005.  Notice of the 
hearing was mailed to the appellant's address of record more 
than one month prior to the scheduled hearing date and was 
not returned as undeliverable. No request was received for 
rescheduling.  Therefore, the request for hearing is deemed 
withdrawn, and the appeal is being processed accordingly.  38 
C.F.R. § 20.704 (d) (2009).

The appeal is REMANDED to the Regional Office in Pittsburgh, 
Pennsylvania.  VA will notify the appellant if further action 
is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the appellant's claims so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2009).

In the January 2006 Remand, the Board instructed that the 
appellant be scheduled  for medical examinations to provide 
the information needed to appropriately rate the severity of 
his low back disorder according to current schedular criteria 
and to also authenticate whether his claimed service-related 
disorders were actually caused by service.  It should be 
noted that while the January 2006 remand instructions 
provided specific information regarding the nature of the 
examinations required, they did not specify that the 
examinations had to take place within the United States.

Since the January 2006 Remand, the appellant has relocated to 
Shenyang Lioning, the Peoples Republic of China.  The record 
reflects that the AMC has established some contact with the 
appellant through the use of electronic mail via two 
electronic mail addresses identified in his claims file.  
While the AMC has sent various notice and informational 
letters to the appellant via postal addresses in China and in 
Miami, Florida, it is unclear from the record whether the 
appellant has received the letters or has received them in a 
timely manner.  It does not appear that the same type of 
informational and notice letters have been sent to the 
appellant via electronic mail.  

For example, the AMC sent the appellant a letter in July 2009 
which reads, in part, "We have asked the American Consulate 
or Embassy in your country to assist in setting up this 
examination for you. . . ."  A review of the electronic mail 
sent between the AMC and the appellant in conjunction with 
that letter indicates that there were questions raised not 
only by the appellant but also United States Department of 
State staff that were unanswered by the AMC in conjunction 
with the July 2009 letter.  These questions included who was 
responsible for setting up the examinations, who would pay 
for the examinations, and where the examinations would occur.  
Moreover, it is unclear whether all of the examinations were 
conducted, and if they were, their reports are not of record.  
Additionally, if the examinations were not accomplished, the 
record is silent as to the reason(s) why they were not 
performed.  Insofar as the appellant has indicated that his 
service-connected back disability is currently much more 
disabling than evaluated, VA has a duty to assist him by 
making reasonable efforts to schedule him for appropriate 
medical examinations to ascertain the current severity of the 
disorder.  Moreover, based upon a liberal reading Davidson v. 
Shenseki, 581 F. 3d. 1313 (Fed. Cir. 2009) along with 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the VA also 
has a duty to assist him by making reasonable efforts to 
schedule him for appropriate medical examinations to 
ascertain whether the appellant now experiences the 
disabilities asserted on appeal and the etiology of those 
conditions.

Accordingly, the case is REMANDED to the Pittsburgh RO for 
the following action:

1.  The Pittsburgh RO should send to the 
appellant an appropriate notice and 
assistance letter in compliance with 
current, controlling legal guidance.  A 
copy of the letter should also be sent to 
the appellant via electronic mail using 
both electronic mail addresses identified 
in his claims file.  Any responses 
thereto should be associated with the 
appellant's claims file.  

2.  The Pittsburgh RO is to schedule the 
appellant for an orthopedic examination 
of his back and a general medical 
examination.  All appropriate tests and 
studies should be conducted and all 
clinical findings should be reported in 
detail.  Prior to the examination, the 
claims file should be made available, if 
possible, to the examiners for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the examiner's report.

If the examinations are to be conducted 
at a medical facility outside the United 
States, and they are to be performed by a 
local physician, all attempts should be 
made to either:  (1) retain the services 
of a physician fluent in the English 
language (reading and writing included); 
or (2) have the claims file and this 
REMAND translated into the language of 
the examining physician.

A.  The examination of the lower back 
should be conducted following the 
protocol in VA's Disability Examination 
Worksheet for VA Spine Examination, 
revised on April 20, 2009.  A copy of 
that worksheet is to be provided the 
physician, and if necessary, translated.  
The examiner is to provide a detailed 
review of the appellant's history, 
current complaints, and the severity of 
the disability of the lumbar spine.  This 
includes setting forth complete range of 
motion in degrees.  The physician should 
also render specific findings as to 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the low 
back disorder.  If there is clinical 
evidence of pain on motion, the examiner 
should indicate the degree of motion at 
which such pain begins.  If the appellant 
is being examined during a period of 
"acute exacerbation" of his low back 
symptoms, the examiner should clearly so 
state.  Otherwise, after reviewing the 
appellant's complaints and medical 
history, the examiner should render an 
opinion, based upon best medical 
judgment, as to whether, and to what 
extent, the appellant experiences likely 
additional functional loss (beyond that 
which is demonstrated clinically) due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use.  To the extent possible, 
the examiner should express such 
functional loss in terms of additional 
degrees of limited motion.  The examiner 
should also include specific information 
regarding the frequency and duration of 
incapacitating episodes, if any, and any 
affect the spinal disorder has on 
activities of daily living.  All 
examination findings, along with the 
complete rationale for each conclusion 
reached and opinion expressed, should be 
set forth in a typewritten report.

B.  The general medical examination 
should be conducted following the 
protocol in VA's Disability Examination 
Worksheet.  It is requested that the 
examiner provide details about the onset, 
frequency, duration, and severity of 
fatigue, dizziness, sleepiness, loss of 
appetite and joint pain symptoms and 
state what precipitates and what relieves 
such complaints.  The examiner should 
also comment as to whether such symptoms 
result in periods of incapacitation 
(requiring bed rest and treatment by a 
physician) at least one but not more than 
two weeks a year, or that the symptoms 
require control by continuous medication.

The examiner should specifically state 
whether any of the appellant's complaints 
or symptoms of fatigue are attributable 
to a known diagnostic entity, to include, 
by way of example, and not limitation, 
low back strain, chronic fatigue syndrome 
and/or fibromyalgia, etcetera, or whether 
they are due to some other qualifying 
chronic disability.

If the appellant suffers from any such 
symptoms that are not determined to be 
associated with a known clinical 
diagnosis and further specialist 
examination(s) will be required to 
address the findings, such examinations 
should be ordered, if possible, by the 
primary examiner.  In such instance, the 
primary examiner should provide the 
specialist(s) with all examination 
reports and test results, and request 
that the specialist determine if the 
appellant's symptoms can be attributed to 
an identified clinical diagnosis, or 
whether they are due to some other 
qualifying chronic disability.

All examination findings, along with the 
complete rationale for each conclusion 
reached and opinion expressed (to include 
citation to specific evidence and/or 
medical authority, as appropriate) should 
be set forth in a typewritten report.

3.  The appellant must be notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event 
that the appellant does not report for 
any ordered examination, documentation 
should be obtained which shows that 
notice scheduling the examinations was 
sent to the last known mail address.  
Notification should also be sent to the 
appellant's electronic mail addresses.  
It should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  Thereafter, following any other 
appropriate development, the Pittsburgh 
RO should readjudicate the appealed 
issues based on all the evidence of 
record.  If the benefits sought on appeal 
are not granted, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC) 
which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  The RO should not only 
send the SSOC to the appellant at his 
postal address but a copy should be 
forwarded to him via electronic mail.  
The appellant and his representative 
should then be afforded an applicable 
time to respond.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The 
appellant need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


